Citation Nr: 0840824	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-27 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include, depression, anxiety/panic disorder and 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
June 1971, from November 1972 to January 1979 and from 
September 1979 to October 1981.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 2008, the veteran appeared at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran's contentions on appeal relate his current 
problems with depression and anxiety/panic disorder to 
military service.

Although the service treatment records (STRs) do not 
specifically make reference to a chronic psychiatric 
disability, an entry dated in September 1980 shows the 
veteran was hospitalized for a suicide attempt secondary to 
the recent separation from his wife and children.  During the 
course of the hospitalization, his condition was stabilized 
and his depression resolved.  The discharge diagnosis was 
alcoholism and the veteran entered into alcohol 
rehabilitation.  At separation in 1981 his psychiatric 
evaluation was normal.  Post-service records beginning in 
2003 show treatment for various psychiatric disorders, 
variously diagnosed as anxiety disorder, agoraphobia, and 
depression.  

In this case, the veteran's in-service history and subsequent 
development of psychiatric symptomatology raise significant 
medical questions regarding the onset of any disability.  
However, there are no post service treatment records that 
sufficiently address the question of whether the veteran has 
an acquired psychiatric disorder that had its onset during 
service.  Moreover, the post-service evidence fails to 
address the importance, or lack thereof, regarding the 
veteran's marital problems in 1980.  As such, a VA 
examination is needed to determine whether he has the claimed 
acquired psychiatric disorder and, if so, whether it is 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board also notes that the claims file also includes 
indications of PTSD.  In this regard, the veteran has 
indicated that he was not in actual combat and has only 
provided vague and non-specific information regarding in-
service events.  In his stressor statement he reported that 
immediately upon his arrival in Da Nang Vietnam he saw body 
bags being loaded onto a plane and that this had a profound 
psychological and emotional impact on him.  He also described 
another incident in February 1971 involving a rocket attack 
that resulted in the injury of a soldier.  He did not provide 
the name of that soldier.  The veteran also elaborated upon 
these incidents in a September 2008 Travel Board hearing.

At least one of these stressful incidents, the rocket attack, 
could potentially be verified by unit records.  However, the 
U.S. Army and Joint Services Records Research Center (JSRRC), 
has not been contacted to research the veteran's alleged 
service stressor.  Therefore, an attempt should be made in 
this regard; before this, however, the RO should request a 
comprehensive statement from the veteran containing as much 
detail as possible regarding the alleged stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91 (1993).

Consequently the Board finds that, following completion of 
the additional development requested herein, if the RO finds 
that there is credible supporting evidence that a claimed in-
service stressor actually occurred, the complete record 
should be reviewed by a psychiatrist.  If PTSD is diagnosed, 
the manifestations should be described in detail, the 
stressor should be identified, and the evidence accepted to 
document the stressor should be indicated.

An April 2005 letter indicates that the veteran may be in 
receipt of Social Security Administration (SSA) benefits.  If 
the veteran is in receipt of SSA benefits, those reports are 
not of record.  Thus, additional development in this regard 
is needed.

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the veteran 
additional VCAA notice with regard to 
the psychiatric claims, such as 
providing him with updated notice of 
what evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, and what 
development must be undertaken by VA in 
accordance with applicable case law.  
See generally Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A; 38 
C.F.R. § 3.159. 

2.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his claimed 
psychiatric disorder, including PTSD, or 
to provide the identifying information 
and any necessary authorization to enable 
the RO to obtain such evidence on his 
behalf.  All attempts to procure records 
should be documented in the file.  If the 
records identified by the veteran are 
unavailable, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review. 

3.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  All efforts made should be 
documented.

4.  Contact the veteran to give him 
another opportunity to provide any 
additional specific information he may 
have concerning his claimed stressors.  
He should provide any information that 
might corroborate his alleged stressor 
that he was involved in a rocket attack 
in February 1971.  He should also be 
asked to provide as much information as 
possible on the soldier who reportedly 
was injured.  Advise him that, if 
possible, he should provide names of 
other individuals who were also present 
and witnessed or knew of the incident, or 
who can confirm the veteran's proximity 
to the incident.  The veteran is advised 
that this information is necessary to 
obtain supportive evidence of the alleged 
stressor events, and that he must be as 
specific as possible, because without 
such details an adequate search for 
verifying information cannot be 
conducted.  

5.  Forward a copy of the veteran's DD 
Form 214, together with the stressor 
information that has been obtained, to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) for an attempt at 
stressor verification.  Ask the JSRRC to 
provide any additional information that 
might corroborate the veteran's alleged 
stressor, particularly with respect to 
his contention that he was involved in a 
rocket attack in Da Nang in February 
1971.  If the case is not referred to 
JSRRC, reasoning should be provided.

6.  Then, review the file and make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. 
§ 3.304(f), with respect to whether the 
veteran was exposed to any in-service 
stressor.  If so, identify the nature of 
the specific stressor or stressors 
independently established by the record.  
In reaching this determination, address 
any credibility questions raised by the 
record.

7.  Schedule the veteran for an 
examination to determine the nature, 
extent, and etiology of all current 
psychiatric pathology, to include 
depression, anxiety, and PTSD.  The claims 
folder must be made available to the 
examiner for review of the case, and a 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies are to be 
performed and the examiner should review 
the results of any testing prior to 
completing the report.  All findings 
should be reported in detail.  Complete 
diagnoses should be provided.  

a.  The examiner should discuss the 
nature and extent of any psychiatric 
disorder, if present, and then set 
forth the medical probability that 
any disorder, if present, is 
traceable to any incidents, symptoms, 
or treatment the veteran experienced 
or manifested during service.

b.  Specifically, the examiner should 
address whether the veteran has a 
psychiatric disorder, to include 
depression or anxiety and, if so, 
whether it is more likely than not 
(i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 
50 percent), or unlikely (i.e., a 
probability of less than 50 percent) 
that the first clinical 
manifestations of any such disorder 
occurred while the veteran was in 
service from September 1979 to 
October 1981.

c.  Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed.) of the American 
Psychiatric Association (DSM-IV).  To 
the extent possible, the examiner is 
to reconcile any contradictory 
evidence regarding the etiology of 
any diagnosed psychiatric disorder.

d.  If the examiner concludes that 
the veteran has a diagnosis of PTSD, 
the examiner should specifically 
address whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that the PTSD is a 
result of one or more verified in-
service stressor.

e.  Any opinion provided should 
include discussion of specific 
evidence of record, particularly 
service treatment records.  The basis 
for the conclusions reached should be 
stated in full, and any opinion 
contrary to those already of record 
should be reconciled, to the extent 
possible.  If the veteran does not 
currently have a psychiatric 
disorder, to include depression, 
anxiety, and/or PTSD which could be 
regarded as having been incurred 
while the veteran was in service, the 
examiner should specifically indicate 
so.  

f.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.

8.  After completing the requested action, and 
any additional notification and/or development 
deemed warranted, readjudicate the claim by 
evaluating all evidence obtained after the 
last statement or supplemental statement of 
the case (SSOC) was issued.  If the benefit 
sought on appeal remains denied, furnish the 
veteran and his representative an appropriate 
SSOC containing notice of all relevant actions 
taken on the claims, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal, including VCAA and any 
other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



